RESOLUCIÓN
Debido a la enfermedad de carácter temporero que aqueja al Juez Presidente Señor Andréu García, se trans-fiere para el 15 y 16 de junio de 1993 la celebración de la Conferencia Judicial pautada para el 11 y 12 de mayo de 1993.

Se ordena al Secretario del Tribunal, a la Directora Eje-cutiva del Secretariado de la Conferencia Judicial y a la Oficina de Administración de los Tribunales, la publicación y difusión de esta Resolución a los miembros de la Rama Judicial, al Colegio de Abogados y a los demás medios de comunicación.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Presidente Señor Andréu García no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General